Dear Representative Sittig:
In response to your opinion request of recent date, it remains the opinion of this office that an unconfirmed appointee of the mayor does not have the authority to act as city attorney for the municipality. LSA-R.S. 33:386(C) provides:
 The mayor, subject to confirmation by the board of aldermen, may appoint and fix compensation for an attorney at law for the municipality, whose duties in such capacity may include representation of all municipal officers as defined by LSA-R.S. 33:381(A) in actions against them in connection with and arising out of their functions as such officers, and other duties as prescribed by the mayor. The municipality may also employ counsel to represent its interest should the occasion require. (Emphasis added).
While the mayor is authorized to appoint a city attorney subject to the approval of the board of aldermen, until both the mayor and the board concur in the selection of a new town attorney by the prescribed appointment and confirmation procedure, the incumbent town attorney remains in the position. See Attorney General Opinions 89-385 and 91-28, copies of which are enclosed.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Honorable Dale Sittig Representative P.O. Box 747 Eunice, La 70353-0747
Date Received: January 12, 1995
Date Released:
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL